Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 11/1/21. Claims 31-35, 37-44, and 46-53 are pending. Claims 31, 39, 41, 48 and 50 are amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot / non-persuasive. This action is a Final Rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35,37-44,46-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over
US Patent Publication 20110029430 to Norris in view of US Patent Publication 20130331067 to Coussemaeker

As per claim 41,31,51 Norris discloses;
receiving, by at least one processor of a device, a first signal comprising first notification information from a computing system; Norris (0031 notification)
detecting, by the at least one processor, 
obtaining, by the at least one processor, device information associated with an additional device in communication with the device through a communications session, 
Norris (accessible device, 00182-4, 0215, may be a plurality of devices)
the device information comprising a data type accessible to the additional device and an indicator type consistent with a device characteristic of the additional device, 
and transmitting, by the at least one processor, a second signal comprising second notification information to the additional device in accordance with a notification rule, Norris (0031) 
the second notification 
information including a first portion of the first notification information that is consistent with the accessible data type, Norris(0247)
and the second notification information instructing the additional device to present  the indicator consistent with the indicator type and the notification rule through a corresponding interface.
Norris(fig. 13) Coussemaeker teaches
and the reduction in the at least one of the visual, audible, or tactile functionality rendering the device incapable of presenting an indicator consistent with the indicator type; 
Coussemaeker(0063-5 prohibit audible ringtone) a change in an operational mode of the device, the detected change in the operational mode of the device being associated with a reduction in at least one of a visual, audible, or tactile functionality of the device (0042, the profile parameters such as ringtone can or notification volume can be decreased, 0063-65) based on  the detected change in  the operational mode of the device, Coussemaeker(0063-0065, the device profile can detect when the user enters a movie for example, in 0061 the profile might allow for vibratory notifications rather than noise when on public transport) The motivation for the combination is that the user should be alerted to profile changes. (0002)


As per claims 32, 42, Norris discloses;
The device of claim 31, wherein the indicator type comprises at least one of a graphical status bar, a dynamic graphical icon, or a glyph.  
Norris(or requires one, 0152 icon) 

As per claims 33, 43 Norris discloses;
The device of claim 31, wherein the at least one processor is further configured to generate a portion of the second notification information in accordance with the obtained device information.  Norris (0057 notification engine)


The device of claim 33, wherein: the at least one processor is further configured to: 
identify a second potion of the first notification information that is inconsistent with the accessible data type; and modify the second portion of the first notification information in accordance with the obtained device information, the modified second portion being consistent with the accessible data type; and the generated portion of the second notification information comprises the modified second portion.  Norris (0051 notification data)

As per claims 37, 46 Norris discloses; The device of claim 36, wherein: the notification rule identifies a target geographic position within a geographic region; and the at least one processor is further configured to: determine that a geographic position of the additional device is disposed within a threshold distance of the target geographic position: and when the geographic position of the additional device is disposed within the threshold distance of the target geographic position, transmit the second signal to the additional device via the communications unit. Norris (0122 geographic card usage is a consideration}

As per claims 38, 47 Norris discloses;
The device of claim31, wherein the at least one processor is further configured to receive the first signal from a computing system via the communications unit, the computing system being configured to generate and transmit the first notification information to the device in accordance with the notification rule.  Norris (there is a rule governing sharing between couples, 0029-30 and see also fig. 11) 

As per claims 39, 48 Norris discloses;
The device of claim 31, 
and the at least one processor is further configured to:
determine that the reduction in the at least one of the visual, audible, or tactile functionality renders the device incapable of presenting the indicator in accordance with the indicator type; and based on the determination

As per claim 35 Norris discloses; The device of claim 33, wherein the generated portion of the second notification information comprises the indicator type.  
Norris (0178 spending indicators)

As per claims 40, 49 Norris discloses;
The device of claim 31, wherein: the device information identifies a network address of the additional device; and at least one processor is further configured to establish, via the communications unit, a communications session between the device and the additional device based on the identified network address.  Norris(0080 network)

As per claim 51, Norris discloses; The device of claim 31, wherein: 
and the second notification information further instructs the additional device to present,
within the corresponding interface, N(0247, 0246) Coussemaeker teaches, 
the indicator type comprises at least one of a graphical status bar, a graphical pie chart, a dynamic graphical icon, a glyph, or a textual indicator; C(0239)
the notification rule specifies at least one visual characteristic of the indicator type; 
C(0055 visual indicator) the indicator in accordance with the at least one specified visual characteristic.  
C(0019) The motivation for the combination is similar to that provided in claim 31.


As per claim 52 Norris, 
The device of claim 31, wherein: 
the first notification comprises a value of an account parameter; the at least one processor is further configured to execute the instructions to: 
establish that the account parameter value
Norris(0051)  is consistent with the accessible data type; and based on the established consistency, generate a portion of the second notification information that includes the account parameter value; 
Norris (0246-7) and the presented indicator comprises at least one of the account parameter value or a graphical representation of the account parameter value.  
Norris(0239)


As per claims 53 Norris, 
The device of claim 31, wherein: the at least one processor is further configured to execute the instructions to: 
determine, based on the device information, that the additional device is associated with an authenticated access type; Norris(0187)
based on the determination that the additional device is associated with the authenticated access type, 
Norris(0187)
generate a portion of the second notification information that includes a value of an account parameter and a threshold associated with the account parameter; 
Norris(0050)
the presented indicator comprises at least one of the account parameter value or a graphical representation 
Norris (095)
of the account parameter value; and the second notification information further instructs the additional device to determine at least one visual characteristic of the presented indicator based on the account parameter value and the threshold.   Norris (0239)



Response to Arguments
Applicant filed an amendment on 11/1/21. Claims 31-35, 37-44, and 46-53 are pending. Claims 31, 39, 41, 48 and 50 are amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot / non-persuasive. This action is a Final Rejection.

Arguments under 35 USC 103(a) in regards to U.S. Publication No. 2011/0029430 to Norris et al. (hereinafter, "Norris") in view of U.S. Publication No. 2013/0331067 to Coussemaeker (hereinafter, "Coussemaeker"). 

Rejection under 35 U.S.C. § 103 
Applicant respectfully traverses the rejection of claims 31-35, 37-44, and 46-53 under 35 U.S.C. § 103, as allegedly being unpatentable over Norris and Coussemaeker. 

As noted above, Applicant proposes to amend independent claims 31, 41, and 50. For example, independent claim 31, as amended herein, recites a device that includes "at least one processor" configured to, among other things: receive a first signal . . . comprising first notification information [from a computing system]; 

detect a change in an operational mode of the device, the detected change in the operational mode of the device being associated with a reduction in at least one of a visual, 
audible, or tactile functionality of the device; 
based on the detected change in the operational mode of the device, obtain device information associated with an additional device in communication with the device through a communications session, the device information comprising a data type accessible to the additional device and an indicator type consistent with a device characteristic of the additional device, and the reduction in the at least one of the visual, audible, or tactile functionality rendering the device incapable of presenting an indicator consistent with the indicator type; 
and transmit a second signal to the additional device . . . in accordance with a notification rule, the second signal comprising second notification information, the second notification information including a first portion of the first notification information that is consistent with the accessible data type, and the second notification information instructing the additional device to present an indicator consistent with the indicator type and the notification rule through a corresponding interface. 

Norris and Coussemaeker, alone or in combination, fail to teach or suggest at least the quoted subject matter of amended independent claim 31. 

Here, the Office acknowledges that Norris fails to disclose "based on a detected change in an operational mode of [a] device, obtain[ing device information] associated with an additional device in communication with the device through a communications session." Id., at p. 4. The Office, however, alleges that Coussemaeker, in paragraphs [0012] and [0022]-[0024], cures these deficiencies of Norris based at least on the purported disclosure in Coussemaeker that "the profile of the mobile device can be changed-13- Application No. 15/891,645and thus detected by the device" and "changes based on adjustments of the mobile device in a communication session." Id. Applicant disagrees. 

For example, the cited portions of Coussemaeker refer to "techniques that utilize data obtained from various sensors and sources of information on a mobile device to determine a profile to be applied to the mobile device." Coussemaeker, para. [0012]. Moreover, "[a]pplying the profile to the mobile device can include adjusting various parameters, such as ring tone tune, ringtone 

Volume, call filtering, call forwarding, and message notification." Id. In addition, the "mobile device [can] receive communications and data from, and transmit communications and data to, other devices," and can include a "display [that] function[s] as an input device by incorporating touch screen functionality, e.g., through capacitive, Surface acoustic wave, resistive, optical, strain gauge, dispersive signals, acoustic pulse, and other touchscreen functionality." Id., paras. [0022], [0024]. 
As such, these portions of Coussemaeker relate to a mobile device obtaining information from "sensors and sources of information" on the mobile device, and determining a profile to be applied to the mobile device based on the obtained information. 

Further, the mobile device can include a "display" that includes "touch screen functionality." In contrast, the quoted elements recited by independent claim 31 include, among other things, "detect[ing] a change in an operational mode of the device, the detected change in the operational mode of the device being associated with a reduction in at least one of a visual, audible, or tactile functionality of the device" (emphases added). There simply is no disclosure of these features in these cited portions of Coussemaeker.' 

Here, on review of applicant specification and arguments, it appears that the applicant invention can reroute a notification to another device if the target device is not receiving the notification (summary). Here Coussemaeker teaches a similar concept that allows reminders to be presented to the user, and it’s a seamless experience between many devices. (0031). 
Here, applicant argument would be more persuasive if the detection was by one device and the result was rerouting the signal to an alternate device. However, this is not how applicant claims the above argued features. Thus, Coussemaeker teaches what is claimed, though the specification might support other embodiments. 

Moreover, the quoted elements recited by independent claim 31 further include, among other things, "obtain[ing] device information associated with an additional device in communication with the device through a communications session" (emphasis Action provides no analysis for what, in any "associated with a reduction in at least one of (office action p. 5.) While the Office Action cites "data warehouse [that] includes a number of e [that] determine[s] a feature offer set that me of the processing of feature rules[] and -14-added). 

Applicant respectfully notes that, in the cited portions of Coussemaeker, the mobile device obtains the data from the sensors and sources of information to determine the profile to be applied to the mobile device, and does not obtain device information "associated with an additional device in communication with the device through a communications session," let alone obtain the device information "based on the detected change [associated with a reduction in at least one of a visual, audible, or tactile functionality of the device]," as recited by independent claim 31 (emphases added). 

Here Norris is cited for this “associated” feature so applicant may be arguing a different reference and is cited. However, Coussemaeker is directed to multiple devices as is Norris, see 0214 for example.

Further, even assuming that Coussemaeker could disclose "device information associated with [the] additional device," which Coussemaeker does not, Coussemaeker would still fail to teach or suggest that the "device information . .. [includes] an indicator type consistent with a device characteristic of the additional device," much less that the "reduction in the at least one of the visual, audible, or tactile functionality render[s] the device incapable of presenting an indicator in accordance with the indicator type," as further recited by independent claim 31 (emphases added). 

Here applicant is arguing the combination of two references. On review Coussemaeker does teach in 0031 a seamless experience between devise for example. 

For at least these reasons, the Office has neither properly determined the scope and content of the prior art, nor properly ascertained the differences between the claimed subject matter and the prior art. Moreover, the Office has pointed out nothing in the prior art that would motivate one of skill in the art to modify the teachings of the prior art to achieve the claimed combination. Accordingly, no reason has been articulated as to why one of skill in the art would find the claimed combination obvious in view of the prior art. Therefore, no prima facie case of obviousness can be established, and the rejection of independent claim 31 under 35 U.S.C. § 103 is improper and should be withdrawn. 


Here the combination of references is argued. However, generally arguments directed to the combination of relevant art with a motivation are not persuasive because the examiner may combine references under 35 USC 103(a).

Claims 41, and 50 are argued similar to claim 31.



Dependent claims are argued by virtue of dependency. However, claims 37 and 46 applicant arguments are moot in view of an update of the rejection consistent with prior actions.

For example, claim 37, which depends from independent claim 31, recites, among other things, that: the notification rule identifies a target geographic position within a geographic region; and the at least one processor is further configured to: determine that a geographic position of the additional device is disposed within a threshold distance of the target geographic position; and when the geographic position of the additional device is disposed within the threshold distance of the target geographic position, transmit the second signal to the additional device via the communications unit. 


Claim 46, which depends from independent 
claim 41, recites similar subject matter. 
Nothing in the cited portions of Norris and Coussemaeker teach a "notification rule" that "identifies a target geographic position within a geographic region," let alone any processes that "determine that a geographic position of the additional device is disposed within a threshold distance of the target geographic position," or that, "when the geographic position of the additional device is disposed within the threshold distance of the target geographic position, transmit the second signal to the additional device," as recited similarly by dependent claims 37 and 46. 


Here for claims 37, 46 the rejection had accidentally been deleted prior to mailing and is restored. In view of amendment, updates are made rendering this issue moot.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698